DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/21 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  the term “the drilling rig” (at line 14) lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 9,598,947).
	In re claim 1, Wang et al. teach a method for planning well operations by automatically generating a function model for the operation of a plurality of well objects  (e.g. drill bit 108, drill string 106, Fig.1) in an oil well 104 comprising:
assigning technical parameters of interest (e.g. drilling parameters, col. 6, line through col. 7, line 21) to each of the well objects 106 and 108 in the oil well 104 (Fig. 1);
assigning functions (e.g. object functions (OBJ), including multiple drilling parameters such as rate of penetration, weight on bit, drilling rate, pipe pressure, torque, mud flow rate… etc, col. 6, lines 1-5; col. 10, line 51 through col. 12, line 28; col. 14, lines 11-21) to each well object (e.g. drill bit 108, drill string 106, Fig.1), wherein the functions comprise operations and actions recommended to operate each of the well objects in the oil well 104 across both of hydrocarbon exploration operations and oil recovery (col. 5, lines 43-46);
combining the functions (e.g. object functions, col. 10, line 51 through col. 12, line 28) associated with each of the well objects (e.g. drill bit 108, drill string 106) into a plurality of functional models (e.g. statistical models, col. 7, lines 14-17, 
defining a safe operating window (e.g. an analysis window 420 or 620, Figs. 4-6, col. 14, lines 24-48, wherein the analysis window 420 would keep the drilling operation in safe and stable mode without erratic and overly frequent changes, col. 14, line 63 through col. 18, line 28) for each of the functions in the plurality of functional models (e.g. statistical models) considering the technical parameters of interest (e.g. drilling parameters) assigned to each of the plurality of well objects 106 and 108; and
operating each of the plurality of well objects 106 and 108 of the drilling rig 102 via operations described by the functional model (e.g. statistical models) that are within the safe operating window.

    PNG
    media_image1.png
    452
    361
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    441
    340
    media_image2.png
    Greyscale


	In re claim 2, Wang et al. teach further comprising: creating at least one database; and storing, retrieving, and updating the function model in the at least one database, i.e. using a computer-based system 300 shown in Fig. 3 comprising a processor 302, a storage medium and at least one instruction set 306, which are capable of storing, receiving and updating the function model in the at least one database.

	In re claim 4, Wang et al. teach that the operating of the plurality of well objects 106/108 in the well 104 comprises sending at least one control signal to at least one of the plurality of well objects 106/108 (col. 9, lines 59-67).

	In re claim 18, Wang et al. teach that each function is associated with a main function (i.e. an objection function, OBJ), allowing automated sorting of functions originating from multiple well objects 106/108 to be placed under the same main function heading, i.e. the object functions (OBJ) is a main function associated with multiple sub-functions, including rate of penetration, weight on bit, drilling rate, pipe pressure, torque, mud flow rate… etc, col. 6, lines 1-5; col. 10, line 51 through col. 12, line 28; col. 14, lines 11-21, wherein the OBJ allows automated sorting of sub-functions originating from multiple well objects 106/108 to be placed under the same main function heading.

	In re claim 19, Wang et al. teach that function models (e.g. statistical models) select the signature events applicable for each of the functions associated with each of the well objects 106/108 (col. 26, line 24 through col. 27, line 8).

Response to Arguments
7.	Applicant’s arguments submitted on 5/17/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
May 21, 2021



/HSIEN MING LEE/